DETAILED ACTION
1. 	The Amendment filed on August 8, 2022 has been acknowledged.  However, the amended claims are not overcome the modified Office action as follows:
	Claim 3 is canceled; and 
	Claims 1, 2 and 4-11 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

5.	Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ota et al (US 2007/0062476 A1).  
	Regarding claim 1, Ota invention teaches a reduction method for a catalytic converter in an exhaust system (22) of an internal combustion engine (1) for reducing an oxygen content in the catalytic converter (37) [para. 0066], the comprising: performing a Figure 22] and during an exhaust stroke of a para. 0011 discloses the restart fuel may be injected after a last exhaust stroke before the engine stops; the restart injection would have been well-known to be equivalent to a post-injection]; and introducing the injected fuel from the cylinder into the catalytic converter (37) during an exhaust stroke of the first cylinder [Figure 22 further illustrates the exhaust valve is open during an exhaust stroke].
	Examiner notes that since there is only one injection is performing in the cylinder; therefore, the claim is understanding as performing an injection fuel into a cylinder, the injection fuel taking place after an ignition point in tine of a compression stroke and during an exhaust stroke of a working cycle of the cylinder…
Thus, Ota invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to introducing injected fuel from cylinder to the catalytic converter.
However, from Figure 22 of Ota, during the exhaust stroke, exhaust valve is opened which would have been well-known to be equivalent to direct the fuel in the combustion chamber (14) through the exhaust passage (22) to the catalytic converter (37).  As such, the disclosure of Ota is considered to inherently possess the claimed introducing the injected fuel from cylinder into the catalytic converter.  
Alternatively, it would have been obvious to one of ordinary skill in the art to have provided the injected fuel from the cylinder into the catalytic converter.  See also MPEP 2144.04. IV.A.
Regarding claim 2, as discussed in claim 1, see Figure 22.
Regarding claim 4, Figure 22 also illustrates the injections in cylinder #1 and cylinder #2.
Regarding claims 5 and 6, as discussed in claim 1, further see para. 0066.
Regarding claims 7 and 8, as discussed in claim 1, further see Figures 17, 19 and 20.
Regarding claim 9, as discussed in claim 1, Ota further teaches an engine control unit (ECU 2) configured to carry out the method according claim 1.
Regarding claim 10, as discussed in claims 1 and 9, further see para . 0002.
Regarding claim 11, as discussed in claim 1, further see Figure 8.

6.	Alternatively, Claims 1, 2 and 4-11 are rejected under 35 USC 103 as obvious over Ota et al. in view of in view of Kurtz et al. (US 11,428,179 B1).
	As above discussion, Ota invention fails to specifically teach performing an injection of into a cylinder, the injection taking place after an ignition point in time of a compression stroke fuel and during an exhaust stroke of a working cycle of cylinder.
	Notes Figure 5, Kurtz invention describes the fuel injector is opened at the CAD1 and CAD2 during the compression stroke and exhaust stroke of a working cycle of cylinder [see Figures 3 and 4]; and furthermore, notes col. 9, lines 35-59 which describes the unburnt fuel is delivered to DOC 178.
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Kurtz would have been recognized in the pertinent art of Ota.
	It would have been obvious at the time the invention was made to have utilized the method of Fujita to be included the injection performance as taught by Kurtz for the purpose of supplying the excess fuel quantity in the cylinder to the catalytic converter, in order to remove the remaining exceed oxygen therein. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Response to Arguments
7.	Applicant's amendment filed on August 5, 2022 have been fully considered but it is not persuasive.  The Applicants have amended claims; and argued that applied prior art does not teach the limitation “performing an injection of fuel into a first cylinder…during an exhaust stroke of a working cycle of the cylinder”.  However, Ota invention discloses the post injection is performed in the compression stroke [Figure 22] and notes para. 0011, Ota invention further discloses the restart fuel may be injected after a last exhaust stroke before the engine stops; the restart injection would have been well-known to be equivalent to a post-injection; therefore, Ota invention teaches “performing an injection of fuel into a first cylinder…during an exhaust stroke of a working cycle of the cylinder”.
	Furthermore, based upon the new reference, the amended claim limitations have been rejected as above discussions [in view of Kurtz invention].
	Therefore, claims 1, 2 and 4-11 continue to be rejected as above discussions.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
October 27, 2022



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        October 31, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747